PER CURIAM.
This cause is before us on appeal from a final order of the Administrative Law Judge denying Appellants’ petition for determination of invalidity of non-rule policy. We hold that Appellee, the Agency for Health Care Administration, had neither adopted a rule prior to implementing a new policy nor published notice of a proposed rule prior to the entry of the final order, as required by section 120.56(4)(e), Florida Statutes. Therefore, we REVERSE the order below and REMAND for further consideration of the petition and proceedings consistent herewith.
ERVIN, BOOTH and VAN NORTWICK, JJ., concur.